OVERTON, Justice.
This is a petition to review Schmidt v. State, 468 So.2d 1112 (Fla. 1st DCA 1985), in which the district court reversed a trial court sentencing judgment for failure to set forth written reasons for its departure from the sentencing guidelines and certified the decision as being in conflict with other district court of appeal decisions. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In accordance with our decision in State v. Jackson, 478 So.2d 1054 (Fla.1985), we approve the decision of the district court.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH and SHAW, JJ., concur.